DETAILED ACTION
The instant action is in response to application 30 July 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objections have been withdrawn.
The anticipation rejection has been withdrawn.
Applicant’s remarks on the 103 rejection have been considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  An is describing various duty cycles and phase shifts in Figs. 6 and 7, Huber shows two cascaded boost converters, An teaches varying the duty cycle between them to reduce current which is an expected advantage which would be a strong reason to combine (MPEP 2144 (II)).  Also, note that An discloses two specific modes where the duty cycles are the same (Mode 1 and Mode 4) as described in his caption.  Modes 2,3, 5, and 7 have different duty cycles, but still show a number of phases shifts.  Per MPEP 2144.05, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”.  Since 0.5 appears to be between 0 and 1 and also appears to have a couple of data points near to it, this argument is not persuasive.  
Claim Rejections - 35 USC § 103
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
Claim(s) 1, 8-10 , 16, 17, 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable overHuber et als “A Design Approach for Networking Applications” (IEEE NPL) in view of An et al’s “Analysis of DC Bus Capacitor Current Ripple Reduction in Basic DC/DC Cascaded Two-Stage Power Converters”  (IEEE NPL).
As to claim 1,  Huber discloses a cascaded converter system, comprising: a first boost circuit (L1, Q1, D1) configured to output a first voltage (Vo1) that is higher than an input voltage (Vi); a second boost circuit (L2, Q2, D2) configured to output a second voltage (Vo2) that is higher than the first voltage (Vo1); an intermediate capacitor (Co1) disposed in parallel between the first boost circuit and the second boost circuit; and a controller (Fig. 7) configured to control the first and second boost circuit to reduce an RMS current to the intermediate capacitor (pg. 1168 “result of the reduced ripple current across the intermediate capacitor, Co1, in Fig. 5”) and/or an area under an intermediate capacitor current plot wherein the first boost circuit includes a first switch (Q1) operatively connected to the controller to be controlled by the controller, and the second boost circuit includes a second switch (Q2) operatively connected to the controller to be controlled by the controller.
Huber does not disclose wherein the controller is configured to operate the first switch and the second switch with a time delay relative to each other such that the first and second switches are operated off-phase from each other, wherein the controller is configured to operate the first switch and the second switch off- phase such that the time delay is about 50% of duty cycle, wherein the controller is configured to control a first duty cycle of the first boost circuit to be the same as a second duty cycle of the second boost circuit.
An teaches wherein the controller is configured to operate the first switch and the second switch with a time delay relative to each other such that the first and second switches are operated off-phase from each other wherein the controller (Fig. 7 parts a-d show the various duty cycles at a number of different phase angles) is configured to operate the first switch and the second switch off- phase such that the time delay is about 50% of duty cycle  (An, Fig. 7 modes 1 and 4 d1=d2=0.5, see caption of pg. 7473 beneath Fig. 7), wherein the controller is configured to control a first duty cycle of the first boost circuit to be the same as a second duty cycle of the second boost circuit (see caption above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claim 8, Huber in view of An teaches wherein the RMS current to the intermediate capacitor is reduced by more than about 0%-16% (Fig. 2, 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claim 9, Huber in view of An teaches wherein the RMS current to the intermediate capacitor is reduced by more than about 15% (Fig. 2, 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huber to optimize duty and phase  as disclosed in Huber to further reduce ripple current (An, Conclusion).
As to claim 10, Huber discloses a controller (Fig. 7) for a cascaded converter, wherein the controller is configured to control a switching of first boost circuit and a second boost circuit of the cascaded converter to reduce an RMS current to an intermediate capacitor of the cascaded converter and/or an area under an intermediate capacitor current plot (this is regarded as similar to claim 1 above).
	Huber does not disclose wherein the controller is configured to: operate a first switch of the cascaded converter and a second switch of the cascaded converter with a time delay relative to each other such that the first and second switches are operated off-phase from each other such that the time delay is about 50% of duty cycle; and control a first duty cycle of the first boost circuit to be the same as a second duty cycle of the second boost circuit.
	An teaches wherein the controller is configured to: operate a first switch of the cascaded converter and a second switch of the cascaded converter with a time delay relative to each other such that the first and second switches are operated off-phase from each other such that the time delay is about 50% of duty cycle; and control a first duty cycle of the first boost circuit to be the same as a second duty cycle of the second boost circuit (An, Fig. 7, Modes 2, 3, 5, 6 describe different duty cycles, and the graphs show a phase shift angle at about 0.5, which read on the claim language).
As to claim 16, Huber in view of An teaches wherein the RMS current to the intermediate capacitor is reduced by more than about 0%-16% (Fig. 2, 6).
As to claim 17, Huber in view of An tteaches wherein the RMS current to the intermediate capacitor is reduced by more than about 15% (Fig. 2, 6).
	As to claim 18, this is a method claim describing claim 1, and would be made obvous for smilar reasons.  
As to claim 20, Huber in view of An do not explicitly disclose wherein reducing the RMS current includes reducing a minimum required size of the intermediate capacitor.  However, this would be readily apparent to one of ordinary skill because Q=CV.  By reducing the ripple current, less charge is injected or removed from the intermediate capacitor.  This means that a smaller Farad value can be used and achieve the same tolerance as a capacitor without the phase shift, assuming a constant voltage value.  Having a smaller Farad value would allow one of ordinary skill to decrease volume of the circuit, which would be an expected and predictable advantage.  
As to claim 21, Huber in view of An teaches wherein the duty cycle of the first boost circuit is 0.5 and the duty cycle of the second boost circuit is 0.5 (see above).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839